9 N.J. Super. 47 (1950)
74 A.2d 621
TRAYMORE OF ATLANTIC CITY, INC., FORMERLY HOTEL TRAYMORE COMPANY, TRADING AS HOTEL TRAYMORE, DEFENDANT-APPELLANT,
v.
ERWIN B. HOCK, DIRECTOR OF THE DEPARTMENT OF ALCOHOLIC BEVERAGE CONTROL OF THE STATE OF NEW JERSEY, RESPONDENT.
Superior Court of New Jersey, Appellate Division.
Argued July 17, 1950.
Decided July 27, 1950.
*48 Before Judges McGEEHAN, COLIE and EASTWOOD.
Mr. Frank P. Mulligan argued the cause for appellant (Messrs. Kirkman, Mulligan & Harris, attorneys).
Mr. Samuel B. Helfand, Deputy Attorney General, argued the cause for respondent (Mr. Theodore D. Parsons, Attorney General of the State of New Jersey, attorney).
PER CURIAM.
This appeal is from an order of the Director of the Division of Alcoholic Beverage Control suspending the appellant's plenary retail consumption license for a period of ten days. The appellant was charged with serving alcoholic beverages to a minor, and after hearing was found guilty.
The appellant argues that the respondent has not met the burden of establishing by a preponderance of the evidence that the appellant is guilty of the charge preferred against it. While we may review the facts and make independent findings thereon, when the interests of justice so require (Rule 3:81-13), we find no occasion here for the exercise of this power. There was substantial evidence to support the finding below, and it will not be disturbed. Passarella v. Board of Commissioners, 1 N.J. Super. 313 (App. Div. 1949).
*49 The contention that the suspension of the license for ten days is so harsh, oppressive and unjust as to constitute an abuse of discretion, is without merit. Grant Lunch Corp. v. Driscoll, 129 N.J.L. 408 (Sup. Ct. 1943); affirmed, 130 N.J.L. 554 (E. & A. 1943); cert. den., 88 L.Ed. 484, 320 U.S. 801 (1944).
The order is affirmed.